Citation Nr: 0601294	
Decision Date: 01/17/06    Archive Date: 01/31/06	

DOCKET NO.  05-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1972 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to the 
benefit sought.  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  The VA will notify the 
veteran should further action be required.  


REMAND

In communications of record, including one dated in December 
2004, the veteran requested a hearing before the Board in 
Washington, D.C.  However, there is no indication in the 
evidence of record that the veteran has been scheduled for 
such a hearing.  

A review of the record also reflects that in May 2005 the 
veteran changed his representation from the Disabled American 
Veterans to the Pennsylvania Department of Military Bureau 
for Veterans Affairs.  It is not clear whether the newly 
appointed representative has had a chance to review the 
claims file.  

The record also discloses that VA medical records from the VA 
Medical Center in Erie, Pennsylvania, were received in June 
2005, but were not reviewed by the RO in conjunction with the 
claim.  

Further review of the record shows the veteran has not been 
provided with specific notice of certain provisions that 
apply to cases involving PTSD based on allegations of 
personal or sexual assault.  See 38 C.F.R. § 3.304(f) (3) 
(2005).  (If the PTSD claim is based on inservice personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressful incident).  

With regard to personal assault cases, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedural Manual M21-1), Part III, paragraph 
5.14(c).  These special evidentiary procedures for PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

38 C.F.R. § 3.304(f)(3) provides:  If a PTSD claim is based 
on inservice personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to:  Request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  

VA will not deny a PTSD claim that is based on inservice 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  

On remand, therefore, VA should provide the veteran with 
notice of the relevant provisions pertaining to duties to 
notify claimants of the evidence necessary and should afford 
him an opportunity to submit such evidence (or at least to 
respond to the notice).  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The RO should contact the veteran and 
notify him of the opportunity to furnish, 
or to advise VA of the potential source 
or sources of evidence other than his 
service records or evidence of behavioral 
changes that might constitute credible 
supporting evidence of his purported 
inservice stressor.  38 C.F.R. § 3.304.  
Specific examples of corroborating 
alternative evidence should be provided.  

2.  VA should schedule the veteran for a 
hearing before the Board in Washington, 
D.C., at the earliest available 
opportunity.  

3.  The RO should review all the evidence 
of record, including the medical evidence 
submitted in June 2005.  

4.  If it is determined that a 
psychiatric examination is advisable, VA 
should make arrangements with the 
appropriate medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder, including PTSD, that may by 
present.  The claims folder must be made 
available to the examiner for review.  
The clinical history and all pertinent 
psychiatric pathology should be noted in 
the report of the examination.  If PTSD 
is diagnosed, the examiner should specify 
which stressor or stressors was or were 
used as a basis for the diagnosis, 
whether the stressor is found to be 
established by the record or sufficient 
to produce a diagnosis of PTSD, and 
whether there is a link between current 
symptomatology and any inservice stressor 
found to be established by the record.  
The examiner should opine whether it is 
at least as likely as not that any 
current psychiatric disorder, including 
PTSD, had its onset during the veteran's 
active service.  

5.  When the foregoing has been 
completed, the issue of the veteran's 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
for response.  

By this remand, the Board expresses no opinion as to any 
final outcome warranted.  This remand is primarily for the 
purpose of complying with all applicable legal and regulatory 
requirements and for the purpose of obtaining all evidence of 
which VA has been notified.  No action is required of the 
veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

